    Case: 1:14-cv-00020-AET-RM Document #: 243 Filed: 09/25/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY

    CHAMBERS OF                                                            U.S. COURTHOUSE
ANNE E. THOMPSON                                                           402 E. STATE STREET
      JUDGE                                                                ROOM 4000
                                                                           TRENTON, NJ 08608
                                                                           (609) 989-2123
                                      LETTER ORDER1

               To:    Parties and Counsel
               Re:    Beberman v. U.S. Department of State and Secretary of State Michael R.
                      Pompeo, in his official capacity (Civ. No. 14-20)

                                       September 25, 2019

Dear Parties and Counsel,

       Considering Defendants’ pending Motion for Summary Judgment (ECF No. 218), the
Court will continue the trial date until all motions have been ruled upon.


                                             Very truly yours,


                                              /s/ Anne E. Thompson
                                             ANNE E. THOMPSON, U.S.D.J.




1
  The Honorable Anne E. Thompson, United States District Judge for the District of New Jersey,
sitting by designation in the United States District Court for the District of the Virgin Islands.

                                                1
